Case 9:17-cv-81370-DMM Document 57 Entered on FLSD Docket 01/04/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        Case No.: 17-81370-CV-MIDDLEBROOKS/Brannon

  ANDREW HODGES, et al,

         Plaintiffs,

  v.

  MONKEY CAPITAL, LLC,
  MONKEY CAPITAL, INC., and
  DANIEL HARRISON,

        Defendants.
  _________________________________________/

                 ORDER INSTRUCTING PRO SE LITIGANT CONCERNING
                  RESPONSE TO MOTION FOR SUMMARY JUDGMENT

         THIS CAUSE is before the Court upon the Plaintiff’s Motion for Summary Judgment

  (DE 54). In accordance with Griffith v. Wainwright, 772 F.2d 822, 824 (11th Cir. 1985), this

  Court gives Defendant Daniel Harrison (a pro se litigant) notice of the right to file affidavits and

  other materials in opposition to a motion for summary judgment, see Echeverria v. BAC Home

  Loans Servicing, LP, 523 F. App'x 675, 678 (11th Cir. 2013), as follows:

         Summary judgment motions are governed by Rule 56 of the Federal Rules of Civil

  Procedure. The court shall grant summary judgment if the movant shows that there is no genuine

  dispute as to any material fact and the movant is entitled to judgment as a matter of law. Fed. R.

  Civ. P. 56(a). The deadline for Defendant Harrison to respond to the Plaintiff’s Motion for

  Summary Judgment is January 11, 2019.

         A party asserting that a fact is genuinely disputed must support the assertion by: “citing

  to particular parts of materials in the record, including depositions, documents, electronically

  stored information, affidavits or declarations, stipulations (including those made for purposes of
Case 9:17-cv-81370-DMM Document 57 Entered on FLSD Docket 01/04/2019 Page 2 of 3



  the motion only), admissions, interrogatory answers, or other materials,” or by showing that the

  materials cited do not establish the absence of a genuine dispute or that an adverse party cannot

  produce admissible evidence to support the fact. See Fed. R. Civ. P. 56(c). In addition, the Court

  draws Defendant’s attention to Rule 56(e), which provides as follows:

                 If a party fails to properly support an assertion of fact or fails to
                 properly address another party's assertion of fact as required by
                 Rule 56(c), the court may: (1) give an opportunity to properly
                 support or address the fact; (2) consider the fact undisputed for
                 purposes of the motion; (3) grant summary judgment if the motion
                 and supporting materials--including the facts considered
                 undisputed--show that the movant is entitled to it; or (4) issue any
                 other appropriate order.

  Fed. R. Civ. P. 56(e). If the Court grants Plaintiff’s Motion for Summary Judgment, final

  judgment may be entered for Plaintiff without a hearing or trial.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

  1.     Defendant shall file with the Court the following items on or before January 11, 2019:

  (1) a Memorandum of Law in opposition to Plaintiffs’ Motion; (2) necessary sworn affidavits

  and other appropriate materials in opposition to the motion; and (3) a Statement of Material Facts

  which contends that there is a genuine issue of material fact to be tried, in accordance with Local

  Rule 56.1.

  2.     If Defendant fails to submit the necessary sworn affidavits or a concise statement of

  material facts, this Court may accept all material facts set forth in Plaintiff’s Statement of

  Material Facts as true in accordance with the Local Rule 56.1(b), provided there is supporting

  evidence in the record for Plaintiff’s statements.

  3.     The Parties are reminded that this case is set for trial during this Court’s two-week trial

  calendar commencing February 19, 2019.




                                                       2
Case 9:17-cv-81370-DMM Document 57 Entered on FLSD Docket 01/04/2019 Page 3 of 3



  5.     Plaintiffs’ counsel is DIRECTED to serve this Order on Defendant Harrison via email

  (or other reliable means) no later than January 7, 2019, and file a Notice of Compliance in the

  court record by that date stating the manner in which service was accomplished.

         DONE AND ORDERED in Chambers at West Palm Beach, Florida, this 4th day of

  January, 2019.




                                                             Donald M. Middlebrooks
                                                             United States District Judge


  cc:    Counsel of Record

         Daniel Harrison, pro se
         THE SLOANE CLUB
         LOWER SLOANE STREET
         CHELSEA, LONDON
         SW1W 8BS




                                                 3
